NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3957-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

EUJEVEL LOPEZ,

     Defendant-Appellant.
_________________________________

              Submitted January 31, 2018 – Decided June 26, 2018

              Before Judges Fuentes, Koblitz and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment No.
              09-02-0246.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Alison S. Perrone, Designated
              Counsel, on the brief).

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (Susan L. Berkow,
              Special Assistant Prosecutor, of counsel and
              on the brief).

PER CURIAM

        On February 13, 2009, a Middlesex County Grand Jury returned

Indictment Number 09-02-0246, charging defendant Eujevel Lopez and
his codefendant Yonathan Marte with the murder of Luilly Hernandez,

N.J.S.A. 2C:11-3(a)(1), third degree aggravated assault of Anthony

Cedano, N.J.S.A. 2C:12-1(b)(7), and third degree possession of a

knife for an unlawful purpose, N.J.S.A. 2C:39-4(d).   At trial, the

State presented evidence that showed the victim of the homicide

died from multiple stab wounds caused by two different knives.        A

number of witnesses identified defendant as one of the two men who

stabbed the victim of the homicide.   On December 22, 2011, a petit

jury found defendant guilty of third degree possession of a knife

for an unlawful purpose, and acquitted him of murder and aggravated

assault.

     On February 24, 2012, Judge Dennis Nieves sentenced defendant

to a three-year term of probation.     Pursuant to Rule 2:4-1(a),

defendant was required to file his Notice of Appeal (NOA) to this

court within forty-five days from the date of sentence.     Defendant

did not file his NOA until May 5, 2015.      Despite the more than

three-year delay, by order dated April 20, 2017, this court granted

defendant's motion to file the NOA as within time.          Defendant

raises the following argument:

           POINT ONE

           DEFENDANT'S   CONVICTION    FOR   THIRD-DEGREE
           POSSESSION OF A WEAPON FOR AN UNLAWFUL PURPOSE
           MUST BE VACATED BECAUSE THE STATE FAILED TO
           PROVE THIS CHARGE BEYOND A REASONABLE DOUBT.


                                 2                            A-3957-14T1
     Pursuant to Rule 2:10-1:

          [T]he issue of whether a jury verdict was
          against the weight of the evidence shall not
          be cognizable on appeal unless a motion for a
          new trial on that ground was made in the trial
          court. The trial court's ruling on such a
          motion shall not be reversed unless it clearly
          appears that there was a miscarriage of
          justice under the law.

          [(Emphasis added).]

     Furthermore, "a motion for a new trial is addressed to the

sound discretion of the trial judge, and the exercise of that

discretion will not be interfered with on appeal unless a clear

abuse has been shown."   State v. Armour, 446 N.J. Super. 295, 305

(App. Div.), certif. denied, 228 N.J. 239 (2016) (quoting State

v. Russo, 333 N.J. Super. 119, 137 (App. Div. 2000)).      Against

this standard of review, defendant's argument lacks sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

     Affirmed.




                                 3                         A-3957-14T1